Title: From George Washington to James McHenry, 14 July 1799
From: Washington, George
To: McHenry, James



 PrivateMy dear Sir,
Mount Vernon 14th July 1799

After reading, & putting a wafer into the enclosed letter, be so kind as to send it as directed.
The young Cornet (in my family) is anxious to receive his Military equipments. Daily, fruitless enquiries are made of me to know when they may be expected. Perhaps if you were to jog Mr Francis, the Purveyor, the sooner they might be Purveyed, and the young Gentleman gratified.
I wish them to be handsome, and proper for an Officer, but not expensive. In my last on this subject, I requested that the Sword might be Silver mounted—but any other Mount, such as the Officers

of Cavalry use, would answer just as well. With esteem and regard—I am always Your Affecte Humble Servant

Go: Washington

